United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Williamstown, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael D. Overman, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0596
Issued: August 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 9, 2016 appellant, through counsel, filed a timely appeal of a September 3,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish an
exacerbation of his preexisting emotional condition due to his November 26, 2014 employment
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

incident; and (2) whether appellant sustained any physical condition as a result of his
November 26, 2014 employment incident.
FACTUAL HISTORY
On November 26, 2014 appellant, then a 50-year-old letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that, on that date, the front left tire broke off his postal
vehicle. He asserted that his nerves were bad and his back, shoulder, hands, and body jolted
when the tire broke off.
Appellant sought treatment at the emergency room on November 26, 2014 and received a
diagnosis of neck pain and low back pain. He reported that he had a tire blowout in his mail
truck while he was driving, and he sustained back and left-sided neck pain. Appellant noted that
he was wearing his seat belt and denied headache, hitting his head, or loss of consciousness. He
also denied prior psychiatric history. Appellant did not sustain abrasions, contusions, or
neurological symptoms including paresthesias. The emergency room notes were signed by
Dr. Neelesh Parikh, an osteopath, who noted that appellant was anxious. On November 26, 2014
appellant also underwent x-rays of his lumbosacral spine, which were normal while cervical
x-rays demonstrated possible muscle spasm.
The employing establishment provided appellant with an authorization for examination
and/or treatment (Form CA-16) on November 26, 2014. Dr. Michael J. Attanasio, an osteopath,
completed this form and described appellant’s history of driving his postal vehicle when the front
left tire broke off. He indicated that appellant had a preexisting history of injury and listed his
finding of cervical and lumbosacral injury.
In support of his claim, appellant submitted notes from Dr. Attanasio dated December 4,
2014 diagnosing a sprain and right carpal tunnel syndrome. Dr. Attanasio found that appellant
was totally disabled and recommended a psychiatric evaluation.
In a letter dated December 12, 2014, OWCP requested additional factual and medical
evidence in support of appellant’s traumatic injury claim and allowed 30 days for a response.
On December 17, 2014 Dr. Attanasio referred appellant for chiropractic treatment three
times a week with Dr. Matthew Hershman, a chiropractor. Dr. Hershman examined appellant on
December 17, 2014 and relayed appellant’s description of the left front axle break in his postal
vehicle which caused it to stop immediately. Appellant noted that he was jostled around in the
vehicle, although he was wearing his seat belt and driving slowly. He reported neck pain, right
shoulder, arm, and elbow pain as well as mid-back and low back pain. Appellant noted a prior
motor vehicle accident on January 13, 2014. Dr. Hershman diagnosed cervical and lumbar
strains, but indicated that no diagnostic tests were performed.
Dr. Samuel A. Bobrow, a clinical psychologist, completed a report on January 5, 2015.
He noted appellant’s employment incident on November 26, 2014 when a tire on his postal
vehicle malfunctioned and his vehicle stopped abruptly. Dr. Bobrow noted that appellant
reported that a supervisor had told him that this was the third time in a year that a postal vehicle
had exhibited this problem. Appellant was quite shaken and very anxious. He felt that his

2

supervisors did not take his concerns seriously. Appellant described his symptoms of daily
headaches, cognitive difficulties, appetite disturbance, sleep disturbance, and fear of driving. He
reported recurrent thoughts of the accident and dwelled on the lack of caring of his supervisors.
Appellant reported that his supervisor yelled at him, ignored him for an hour, and minimized the
accident in his report. He alleged that the postmaster referred to him as “the number one sissy
boy.”
Dr. Bobrow noted that appellant had been involved in three previous nonwork-related
motor vehicle accidents in 2001, 2004, and January 2014. Appellant reported injuries to his
neck, back, and head in all previous accidents. He sought psychological treatment after the 2001
and 2004 accidents. Dr. Bobrow diagnosed post-traumatic stress disorder (PTSD) and
postconcussion syndrome exacerbated by the November 26, 2014 motor vehicle accident. He
opined that, as a result of appellant’s most recent motor vehicle accident, appellant’s emotional
difficulties had increased to the point that appellant was afraid to drive, that he had frequent
severe headaches, memory and concentration difficulties, appetite disturbance, sleep disturbance,
recurrent thoughts and worries about the accident and how his supervisors treated him, depressed
mood, increased irritability, and anxiety.
Dr. Attanasio completed an attending physician’s report (Form CA-20) on January 6,
2015 diagnosing cervical and lumbar sprain/strain. He checked a box marked “yes” that
appellant’s condition was due to his employment activity.
In a report dated January 12, 2015, Dr. Attanasio described appellant’s November 26,
2014 motor vehicle incident and noted appellant’s report of symptoms, including increased
lumbosacral and cervical pain, thoracic spine spasm, and numbness and paresthesias in the right
hand, daily headaches, and right hip pain. He noted that appellant had significant prior injuries
and had exacerbated chronic medical issues. Dr. Attanasio diagnosed severe exacerbation of
anxiety issues including tremulousness, nightmares, insomnia, difficulty concentrating, feelings
of nervousness, and fear of driving. He also diagnosed cervical sprain/strain with right upper
extremity radiculopathy, lumbosacral sprain/strain, carpal tunnel syndrome exacerbation, and
daily headaches. Dr. Attanasio opined that appellant was currently totally disabled due to his
uncontrolled anxiety symptoms.
On January 15, 2015 OWCP requested that appellant answer a factual questionnaire and
submit additional medical evidence regarding the conditions diagnosed by Dr. Bobrow.
Appellant responded on February 12, 2015. He described the events of November 26, 2014 as a
malfunction of the left tire of his vehicle. This caused appellant’s body to jolt and tense. He
described his conditions of nervousness, muscle spasms, and tension. Appellant listed his
previous medical conditions as cervical, thoracic, and lumbar sprain/strains, headaches, anxiety,
cognitive disorder, PTSD, and carpal tunnel syndrome. He noted having prior treatment for
PTSD, cognitive disorder, and anxiety issues sustained from past motor vehicle accidents.
Dr. Attanasio completed a report on February 8, 2015 diagnosing headaches, anxiety, and
PTSD. He noted that appellant was in a moving vehicle which had a tire malfunction, which led
to an unexpected hard stop causing a forward and backward whiplash motion of appellant’s body
and musculoskeletal injuries. Dr. Attanasio also opined that appellant’s headaches increased due
to a whiplash motion when appellant’s postal vehicle stopped. He described increased muscle

3

tension in anticipation including an extreme grip on the wheel which had led to increased muscle
spasms and tension in the cervical and thoracic spines. Dr. Attanasio found that with bilateral
gripping of the wheel appellant exhibited right upper extremity pain characteristic of neuralgia
and an exacerbation of carpal tunnel syndrome.
By decision dated March 25, 2015, OWCP denied appellant’s traumatic injury claim
finding that he had not submitted rationalized medical evidence establishing that his claimed
medical conditions were due to his accepted employment incident.
Counsel requested an oral hearing from OWCP’s Branch of Hearings and Review on
April 7, 2015. He provided an April 24, 2015 report from Dr. Bobrow who repeated his earlier
history and description of symptoms. Dr. Bobrow opined that appellant’s PTSD was
exacerbated by the November 26, 2014 work incident and noted that appellant had a history of
three prior motor vehicle accidents followed by emotional difficulties as well as psychological
treatment. Before November 26, 2014, appellant was able to work and was not fearful when
driving. Dr. Bobrow found that, after November 26, 2014, appellant became so fearful of
driving his mail truck that he stopped work. After treatment from Dr. Bobrow, appellant was
able to return to driving his truck with work limitations of not delivering mail on major streets.
Dr. Bobrow noted that appellant’s fearfulness was increased by an incident when he lost braking
in his mail truck and when a coworker had the same type of accident in another mail truck.
Dr. Attanasio, in a June 29, 2015 report, noted the history of the November 26, 2014
motor vehicle accident and described the mechanism of whiplash. He opined that appellant
experienced this mechanism and that his symptoms after the incident were consistent.
Dr. Attanasio noted that, when the November 26, 2014 accident occurred without warning,
appellant gripped the wheel tightly and his body was thrown forward with his arms forced into
the steering wheel. He asserted that this caused inflammation in the transverse ligament of the
wrist and potential tendinosis of the flexor tendons which could compress the medial nerve.
Dr. Attanasio stated that appellant had preexisting carpal tunnel syndrome which was aggravated
by the accident with increased pain and numbness. He opined that the further inflammation
would cause carpal tunnel compression. Dr. Attanasio also addressed appellant’s anxiety. He
opined that appellant had PTSD, which he defined as a mental health condition triggered by a
terrifying event. Dr. Attanasio found that the broken wheel was a terrifying event and described
appellant’s symptoms of nightmares, constant thoughts of the event, elevated heart rate, sweaty
palms, and constant nervousness. He also opined that appellant’s chronic headaches were
exacerbated in frequency and intensity after the accident. Dr. Attanasio found that appellant’s
increased muscle tension in the neck as a result of the accident resulted in increased tension on
the posterior occiput leading to a lower threshold for headaches. He diagnosed cervical
sprain/strain, carpal tunnel syndrome, tension-type headache, and PTSD. Dr. Attanasio opined
that appellant’s November 26, 2014 accident caused or exacerbated these conditions.
On January 14, 2015 Dr. Leon I. Rosenberg, a Board-certified psychiatrist, described
appellant’s history noting that in 2001 his vehicle was rear-ended, which caused back, neck, and
head injuries with loss of consciousness. Appellant received psychiatric treatment for depression
after the 2001 accident. He believed that he had full remission or near full remission after the
2001 accident. Appellant had a very minor accident in 2004 at the same intersection.
Dr. Rosenberg also noted a January 24, 2014 motor vehicle accident when appellant was again

4

rear-ended on an icy road. Appellant indicated that he was driving a heavy truck which
sustained little damage. He further asserted that he took the brunt of that accident and that
rescuers had difficulty removing him from the truck. Appellant missed three to four weeks of
work due to the January 2014 accident and reported continuing depression through June 2014.
He also mentioned numbness of his hands, possible carpal tunnel syndrome, memory problems,
and visual field defect.
Dr. Rosenberg described the November 26, 2014 employment incident and indicated that
this caused appellant’s vehicle to suddenly stop which jolted appellant. Appellant asserted that
his nerves were shot with multiple motor vehicle accidents. He also reported headaches, sleep
disturbance, fear of driving, neck and shoulder pain, muscle spasm in his back, and carpal tunnel
syndrome. Appellant attributed his fear of driving to both the January and November 2014
accidents as well as another motor vehicle accident. Dr. Rosenberg applied the criteria of PTSD
and found that appellant had experienced events that involved threat of serious injury, that his
response involved intense fear in all three motor vehicle accidents in 2001, 2004, and 2014, that
he had recurrent and intrusive distressing recollections, that he experienced recurrent distressing
dreams, that he had intense psychological distress when he saw an accident or heard noises, and
that he made efforts to avoid thoughts, feelings, or conversations associated with the trauma as
well as activities, places, or people that would arouse recollections of the trauma.
Appellant also reported diminished interest in significant activities, feelings of
detachment, irritability, difficulty concentrating, hypervigilance, and exaggerated startle
response. Dr. Rosenberg noted that when he had previously examined appellant in June 2014
appellant had a major depressive episode. He noted that appellant had ongoing irritability and
depression on October 20, 2014. Dr. Rosenberg diagnosed residual anxiety and depression from
the 2001 and 2004 accidents, major depressive disorder and PTSD from January and
November 2014 motor vehicle accidents as well as generalized anxiety disorder from the
November 2014 motor vehicle accident. He opined that appellant’s present symptoms of
anxiety, irritability, and depression should be viewed as a result of both the January 2014 motor
vehicle accident and the November 2014 motor vehicle accident.
Appellant testified at the July 8, 2015 oral hearing. He described his postal vehicle and
noted that he was required to drive as a postal carrier. On November 26, 2014 appellant was
driving his vehicle down an incline when it abruptly stopped tossing him around within the
vehicle. He was thrown forward against the seat belt impacting his neck, head, arms, and hands.
Appellant returned to the employing establishment and later a friend drove him to an emergency
room due to pain in his neck, shoulders, back, and hip. He noted that his current symptoms were
tingling in the fingers of his right hand as well weakness in his right arm, shoulder, and neck.
Appellant also reported tingling in two fingers on the left. He testified that following the
November 24, 2014 work incident he became very anxious and nervous. Appellant also had
difficulty breathing. He reported continuing symptoms of anxiety while driving and near misses
while delivering mail. Appellant also noted flashbacks in his sleep and dreams about the
accident. He indicated that he had been rear-ended in 2001, 2004, and 2014, but that none of
these accidents were work related although two were on the way to work. Appellant sustained
head, back, and hand injuries from these accidents. Following the January 2014 accident he had
back spasms and nervousness. Appellant underwent psychiatric treatment for depression and
anxiety and missed four weeks of work.

5

After the November 24, 2014 work incident, appellant stopped work for eight weeks and
returned in January 2015 to light-duty letter carrier work avoiding heavy bags and heavy traffic.
After 30 days, he returned to full duty. Appellant was currently receiving medication for pain,
inflammation, anxiety, and muscle spasms. He testified that he was driving 20 miles per hour
when his November 24, 2014 accident occurred.
In a July 16, 2015 report, Dr. Scott M. Fried, an osteopath, described appellant’s job
duties and his November 26, 2014 motor vehicle accident. He noted that appellant was thrown
forward, backward, and sideways while seat belted. Dr. Fried mentioned appellant’s motor
vehicle accidents in 2001, 2004, and January 2014. He noted that appellant continued to work
his regular duties after these events prior and up to his November 26, 2014 work incident. After
the November 26, 2014 work incident appellant had severe pain in his neck, with numbness and
tingling in his hands, and pain radiating from the neck down his arm to his hands. Dr. Fried also
described appellant’s posterior occipital nerve pain and headaches since the November 26, 2014
accident described as consistent with brachial plexus headaches which were disabling. He also
noted appellant’s forgetfulness, decreased ability to concentrate, as well as anxiety, and PTSD
especially when driving. Dr. Fried reviewed appellant’s prior medical records including negative
bilateral wrist x-rays, a January 31, 2014 MRI scan of the cervical spine, which showed disc
bulging at C5-6 and C6-7, the November 26, 2014 MRI scan of the cervical spine, and a note
dated April 18, 2014 diagnosing bilateral carpal tunnel syndrome as well as a positive
electromyogram on April 1, 2014. He provided examination findings and diagnosed cervical
strain and sprain with brachial plexus injury due to the November 26, 2014 work accident.
Dr. Fried opined that appellant’s preexisting symptoms were severely aggravated, exacerbated,
and worsened by the work accident. He also diagnosed PTSD due to ongoing pain from the
employment incident. Dr. Fried recommended modified duty.
Appellant provided notes dated April 28, June 20, August 18, September 23, October 20,
December 3, and 30, 2014 and February 23 and May 5, 2015 from Dr. Lawrence P. Clinton, a
Board-certified psychiatrist, who noted treating appellant for the January 23, 2014 accident with
resulting PTSD, and adjustment disorder with anxiety and depression. Dr. Clinton indicated that
appellant’s conditions after the January 23, 2014 incident included anxiety, fear, and difficulty
driving as well as carpal tunnel syndrome and chronic neck pain. He noted appellant’s
November 26, 2014 work accident continued to add to his problems from the January 2014
accident. Dr. Clinton diagnosed major anxiety.
Dr. Elliot L. Ames, an osteopath, examined appellant on April 18, 2014 due to pain,
numbness, and tingling in his hands. He determined that appellant’s symptoms began after the
January 23, 2014 automobile accident. Dr. Ames diagnosed bilateral carpal tunnel syndrome.
Dr. Jack P. Dimarco, a Board-certified physiatrist, examined appellant on
November 3, 2014. He described appellant’s 2001 and 2004 motor vehicle accidents and
reviewed medical records from appellant’s January 2014 motor vehicle accident as well as his
statements. Appellant had reported that his vehicle was almost at a stop when he was hit from
behind. He believed that his head hit either the window or the partition, and indicated that he
had developed head pain, neck pain, upper, and lower back pain. Appellant received treatment
for carpal tunnel syndrome and reported a history of anxiety and depression. Dr. Dimarco
diagnosed cervical and lumbar strain as a result of the January 23, 2014 motor vehicle accident.

6

He opined that appellant’s carpal tunnel syndrome was not due to this motor vehicle accident,
but implicated the type of work that appellant performed. On examination, Dr. Dimarco found
no motor deficits, and no muscle spasm. He stated that appellant had reached maximum medical
improvement and could return to full-duty work. Dr. Dimarco opined that the objective findings
on examination did not correlate well with appellant’s subjective complaints.
By decision dated September 3, 2015, OWCP’s hearing representative denied appellant’s
emotional condition claim finding that he had not provided medical records regarding his prior
treatment for a preexisting emotional condition. She also noted that Drs. Bobrow and Clinton
failed to discuss the significance of nonwork-related factors in appellant’s current emotional
condition. The hearing representative noted that Drs. Attanasio and Fried were not psychiatrists,
and found that these reports had diminished probative value. She found that Dr. Rosenberg had
not provided medical reasoning in support of his opinion that appellant’s emotional condition
was attributable to both 2014 motor vehicle accidents. The hearing representative found that the
reports supporting these conditions were not based on a complete medical background, nor did
they describe in detail appellant’s 2001, 2004, or January 2014 automobile accidents. She also
noted that appellant did not provide the requested medical record detailing his treatment due to
his nonemployment-related automobile accidents.
LEGAL PRECEDENT -- ISSUE 1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force. Nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
3

28 ECAB 125 (1976).

4

See Robert W. Johns, 51 ECAB 136 (1999).

5

Supra note 3.

6

Id.

7

or specially assigned work duties of the employee and are not covered under FECA.7 Where the
evidence demonstrates that the employing establishment either erred or acted abusively in
discharging its administrative or personnel responsibilities, such action will be considered a
compensable employment factor.8 A claimant must support his or her allegations with probative
and reliable evidence. Personal perceptions alone are insufficient to establish an employmentrelated emotional condition.9
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.10 Medical rationale includes a physician’s detailed opinion on
the issue of whether these is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.11
ANALYSIS -- ISSUE 1
The Board finds that appellant had not met his burden of proof to establish an
exacerbation of his preexisting emotional condition due to the November 26, 2014 employment
incident.
Appellant attributed an exacerbation of his emotional condition to his November 26,
2014 motor vehicle accident which occurred in the performance of duty. This accident occurred
as part of appellant’s regular assigned duties and is a compensable work factor under Cutler.
Appellant also mentioned other events which he felt contributed to his ongoing emotional
condition including the lack of caring by his supervisors. He also reported that his supervisor
yelled at him, ignored him for an hour and minimized the accident in his report. Appellant
alleged that the postmaster referred to him as “the number one sissy boy.” However, he has
submitted no evidence corroborating that these incidents occurred as alleged. Verbal altercations
and difficult relationships with supervisors may constitute factors of employment when
sufficiently detailed and supported by the record.
Since the case of Thomas D. McEuen,12 his burden includes the production of
corroborating evidence of managerial error or abuse in an administrative or personnel matter.
7

Charles D. Edwards, 55 ECAB 258 (2004).

8

Kim Nguyen, 53 ECAB 127 (2001).
42 ECAB 566 (1991).
9

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon.,

Roger Williams, 52 ECAB 468 (2001).

10

T.F., 58 ECAB 128 (2006).

11

A.D., 58 ECAB 149 (2006).

12

McEuen, supra note 8.

8

Perceived difficulties in the workplace are insufficient to give rise to compensability under
FECA. Appellant must submit supporting factual evidence verifying that the implicated work
situations or incidents occurred as alleged. Verbal altercations and difficult relationships with
supervisors may constitute factors of employment when sufficiently detailed and supported by
the record.13 Appellant has submitted no such evidence and has not substantiated these
allegations as compensable factors of employment.
As appellant has established a compensable factor of employment in regard to his
November 26, 2014 work-related automobile accident, the medical evidence must establish that
the event caused or contributed to his diagnosed conditions of PTSD, depression, and anxiety.
Drs. Bobrow, Rosenberg, and Clinton diagnosed PTSD as well as other emotional conditions and
opined that appellant’s emotional conditions were exacerbated by the November 26, 2014
employment incident. Dr. Bobrow indicated that prior to November 26, 2014 appellant was able
to work and was not fearful when driving his mail truck. He found that after November 26, 2014
appellant became so fearful of driving his mail truck that he stopped work. However, the Board
notes that Dr. Bobrow also indicated that other employment actions caused or contributed to
appellant’s condition. As Dr. Bobrow did not provide an opinion that the accepted factor was
sufficient to result in the exacerbation alone, his report does not establish appellant’s claim.
Dr. Rosenberg opined that appellant’s present symptoms of anxiety, irritability, and
depression should be viewed as a result of both the January 2014 motor vehicle accident and the
November 2014 work-related motor vehicle accident. He did not explain why and how the
November 2014 motor vehicle accident would aggravate appellant’s underlying condition and
did not indicate whether this aggravation was permanent or temporary.
Dr. Clinton noted appellant’s November 26, 2014 work-related motor vehicle accident
and indicated that this continued to add to his problems from the January 2014 accident
diagnosing major anxiety.
The Board finds that these reports are not sufficiently well reasoned to explain how and
why appellant’s preexisting emotional condition would be either temporarily or permanently
aggravated by his November 26, 2014 automobile accident. None of the physicians offered a
clear, detailed opinion of how this automobile accident would result in an aggravation of
appellant’s diagnosed emotional condition.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment

13

See Joe M. Hagewood, 56 ECAB 479 (2005).

9

injury.14 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.15
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”16 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he and she actually experienced the employment
incident at the time, place, and in the manner alleged.17 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.18
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.19 Medical rationale includes a physician’s detailed opinion on
the issue of whether these is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.20
ANALYSIS -- ISSUE 2
The Board finds that appellant has failed to submit the necessary rationalized medical
opinion evidence based on a complete factual background to establish a new condition or
aggravation of underlying conditions as a result of the accepted November 24, 2014 automobile
accident.
The record establishes that, prior to November 24, 2014, appellant had diagnosed
conditions including bilateral carpal tunnel syndrome, cervical, and lumbar strains. Dr. Clinton
opined that the objective findings on physical examination did not correlate well with appellant’s
subjective complaints prior to the November 24, 2014 automobile accident.

14

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

15

Victor J. Woodhams, 41 ECAB 345 (1989).

16

20 C.F.R. § 10.5(ee).

17

John J. Carlone, 41 ECAB 354 (1989).

18

J.Z., 58 ECAB 529 (2007).

19

T.F., 58 ECAB 128 (2006).

20

A.D., 58 ECAB 149 (2006).

10

Dr. Attanasio diagnosed cervical sprain/strain with right upper extremity radiculopathy,
lumbosacral sprain/strain, carpal tunnel syndrome exacerbation, and daily headaches and
attributed these conditions to the November 26, 2014 motor vehicle accident. He also opined
that appellant’s headaches increased due to a whiplash motion when his postal vehicle stopped.
Dr. Attanasio described increased muscle tension in anticipation including an extreme grip on the
wheel, which had led to increased muscle spasms and tension in the cervical and thoracic spines.
He found that with bilateral gripping of the wheel appellant exhibited right upper extremity pain
characteristic of neuralgia and an exacerbation of carpal tunnel syndrome. The Board finds that
as Dr. Attanasio did not provide a complete and detailed history of injury including appellant’s
prior diagnoses due to his three previous motor vehicle accidents, his reports are not of sufficient
probative value to establish appellant’s claim for an aggravation of his underlying condition due
to his accepted employment injury.
While Dr. Fried reviewed some of appellant’s prior medical records and opined that
appellant’s preexisting symptoms became severely aggravated, exacerbated, and worsened by the
work accident in November 2014, he did not clearly explain how or why this aggravation
occurred. A detailed and complete narrative is necessary given the complexity of appellant’s
claims, the number of preexisting conditions and that lack of objective findings regarding these
conditions both before and after the November 2014 employment incident.
On appeal, counsel asserts that appellant established a prima facie claim and that OWCP
was obligated to further develop the medical evidence. However, where a prima facie claim is
established, there is no requirement that OWCP make a medical referral.21 Here, the record
supports that OWCP in its letters and decisions advised appellant of the type of evidence needed
to establish the claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
based on a complete and accurate factual background supported by objective findings to
establish either a temporary or permanent aggravation of his emotional condition due to the
November 26, 2014 employment incident. The Board further finds that appellant has not
established a physical condition as a result of his November 26, 2014 employment-related motor
vehicle accident.

21

See Robert P. Bourgeois, 45 ECAB 745 (1994); C.S., Docket No. 06-2128 (issued February 6, 2007).

11

ORDER
IT IS HEREBY ORDERED THAT the September 3, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

